Title: The American Commissioners to Conrad-Alexandre Gérard, 4 March 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Gérard, Conrad-Alexandre


Sir,
Passi March 4th. 1778.
Being desirous of a conference with you on a subject, that appears to us of importance; we shall be glad to meet you here, or at Versailles, as soon as may be convenient to you. We have the honor to be, with the greatest respect, Sir, Your most Obedient and most Humble Servants
B FranklinSilas DeaneArthur Lee
Monsr Gerard Secretary to the Council of State.
 
Notation: 1778. Mars 4.
